Citation Nr: 1743274	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 





INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2016, the Veteran testified at a videoconference Board hearing before the undersigned.  A copy of the transcript has been associated with electronic claims folder.  

In March 2016, the Board remanded the matter for additional development, to include obtaining private treatment records and a medical opinion.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also remanded the matters of entitlement to service connection for posttraumatic stress disorder (PTSD) and/or an acquired psychiatric disorder for further development.  In a November 2016 rating decision, the Appeals Management Center (AMC) granted the matter of entitlement to service connection for PTSD.  The Board finds that the grant represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the left knee was not manifested in service or within the one year following separation, and is not related to his military service.

2.  Other than congenital or developmental defects, the Veteran does not have a left eye disability.
CONCLUSIONS OF LAW

1.  The Veteran's osteoarthritis of the left knee was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A left eye disability was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service VA and private treatment records, and VA examination reports.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. 
 § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a left knee disability and a left eye disability.  Specifically, the Veteran believes that his years with the maintenance squadron conducting structural sheet metal work on aircraft caused his current osteoarthritis of the left knee and current left eye problems.  He states that his knee disability is caused from the constant kneeling and his left eye problems stem from exposure to debris from the aircraft.  He contends that although he engaged in similar work post-service, he believes his in-service work on the aircraft caused the problems because there was a lot more pressure in service to get the aircraft to fly and proper safety protocol wasn't followed like in the civilian sector.  See Board Hearing Transcript, pp. 5-10.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Also, in the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112 (a)(1) (West 2015).

Service treatment records indicate that the Veteran carried a diagnosis of Osgood Schlatter of the left knee.  The records also indicate that the Veteran was treated for conjunctivitis of the eye.  

The Veteran filed a service connection claim in February 1992.  He was afforded a VA examination in March 1992 where he complained of an aching left knee that he attributed to him having a walking cast on his right foot.  He also complained of a "deficient" left eye.  The examiner stated that the Veteran's left knee pain could possibly be due to compensating while walking with a walking cast on the right foot.  An x-ray examination of both knees revealed normal findings.  His eyes were also normal on examination.  Service connection was denied for a left knee disability and a left eye disability.  

Private treatment records from the Eye Clinics of South Texas indicate that the Veteran complained of bilateral blurred vision, burning, light sensitivity and floaters.  The eye specialist noted that the Veteran had a congenital condition.  

Private treatment records from San Antonio orthopedic group indicate that in 2008 the Veteran complained of primarily right knee and some left knee pain.  He was ultimately diagnosed with a medial meniscus tear of the left knee.  A July 2008 MRI scan revealed mild degenerative signal in the posterior horn and mild ganglion degeneration of ACL without disruption.  He underwent a left knee arthroscopic surgery in August 2008.  

The Veteran was afforded a VA examination in October 2008 where he reported that he was in physical therapy for his left knee.  He reported symptoms of bilateral knee stiffness, but greater in the left knee, and knee weakness.  The examiner found that the Veteran had stable joints, bilaterally, with a history of arthroscopic surgery.  The examiner noted that the Veteran was seen for left knee pain in November 1991 and was later diagnosed with Osgood-Schlatter's disease, "which most likely was patella tendinitis at the time."  The examiner noted that the Veteran was seen twice for his left knee during service, but from 1991 to separation from service, "there is no identifiable treatment record [of left knee pain].  The examiner opined that it was less likely than not that the Veteran's left knee disability was related to service.  The examiner explained that there was no evidence of a specific trauma and "soft tissue swelling and Osgood-Schlatter is not a diagnosis of intrinsic knee pathology in the joint line . . . Today the veteran has meniscal issues not Osgood-Schlatter issue of the knee."   

The Veteran was also afforded a VA eye examination in October 2008 where the examiner noted the Veteran's 1988 diagnosis of bilateral conjunctivitis.  The Veteran reported blurry vision at night; a glare with headlights; floaters and cataracts.  The examiner diagnosed the Veteran with congenital cataract superiorly in the right eye and opined that it was not related to military service.  The examiner also noted the diagnosis of nuclear sclerosis bilaterally which was not related to service.  No rationale was provided for the opinion.

Private treatment records from Sports Medicine Associates indicate that the Veteran was treated with steroid injections for musculoskeletal pain since 2015.  He was diagnosed with osteoarthritis of the lower leg.   

In a January 2016 correspondence, Dr. D.S.M. stated that he has treated the Veteran since February 2015 and noted his diagnosis of bilateral knee osteoarthritis.  He cited to the Veteran's in-service position as aircraft maintenance technician and opined that, "a job that required repeated kneeling on a hard floor, squatting and lifting greater than 50 lbs repeatedly all of which could through cumulative repetitive microtrauma greatly accelerate the age related degeneration of the hyalin and meniscal cartilage of the knees."  He concluded that, "[i]t is my medical opinion that [the Veteran's] prematurely severe bilateral knee osteoarthritis is service connected."  

Since the October 2008 examiners did not address the Veteran's 2008 osteoarthritis of the left knee diagnosis or address the whether the Veteran had a congenital eye disorder that was service connected, the Board remanded the matters for addendum opinions.  In regard to the Veteran's eye disability, VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Further, controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).
The Veteran was afforded a VA eye examination in July 2016 where the examiner noted the 1986 diagnosis of congenital cortical cataract of the right eye.  The Veteran reported unclear vision and the presence of floaters in both eyes.  He also reported that while in service he worked in a metal shop where debris would occasionally get under his safety glasses.  He denied ocular trauma or treatment for high velocity debris injury, but reported that he had a bilateral eye infection for two weeks in 1988.  The examiner noted that there was no evidence of any eye injuries in the service treatment records (STRs).  There was evidence that the Veteran was treated for persistent bilateral conjunctivitis where he was placed on quarters and returned to duty 2 weeks later.  He was diagnosed with a few corneal SEIS (residuals form conjunctivitis), a clear left cornea; right eye congenital cataract and mild bilateral refractive error (astigmatism).  No further conjunctivitis or treatment for residuals from the 1988 conjunctivitis was noted in the STRs.  A May 1989 STR noted a diagnosis of left eye hordeolum.  The Veteran was treated and returned to duty with no further incidents of hordeolum noted. 

On examination, the examiner stated that the Veteran had stable ocular health, congenital/developmental refractive error and correctable visual acuity bilaterally.  He also had a congenital cortical cataract in his right eye but no left eye disability was present.  The examiner opined that there was no left eye disability discovered in the service treatment records, by the Veteran's statement or at the current examination.  Therefore, "there is no left eye disability for consideration in this claim." 

The Veteran was afforded a VA joints examination in August 2016 where the examiner opined that the Veteran's left knee disability was less likely than not incurred in service.  The examiner reasoned that there was no record of a left knee injury during service, although the Veteran was treated in November 1991 for left patellar tendinitis.  "On his [December 5, 1991] medical history he had no complaint of [left] knee pain, and the medical provider commented that he had no [history of any [significant] medical problems."  The Veteran remained in the Army National Guard on reserve from 1992 to 1998 without restrictions.  The examiner opined the following:

It is less likely than not that his current left knee [degenerative joint disease] DJD is due to experiences in military service, and much more likely than not due to injuries sustained after service, including his meniscal tears, and the prolonged wear and tear due to the 26 years post military working in aircraft maintenance.  I have considered Dr. [D.S.M.'s] comments regarding the stresses on his knees during his 6 years of military service, but the many years of similar stresses to his knees cannot be discounted, as well as his meniscal tears.  His DJD was noted around 2008, or 18 years after military service and after 18 additional years working in aircraft maintenance.  

The Board finds the August 2016 VA examination reports highly probative.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The eye examiner reviewed the claims folder and noted the in-service and post service references to any eye problems and addressed the etiology of the current eye disabilities.  He concluded that the Veteran did not have a left eye disability, but rather a right eye disability (which is not the subject of this appeal).  The joints examiner noted the Veteran's medical history and opined against any connection between the Veteran's current arthritis and service activities. Rather, he attributes the Veteran's current knee problems to his 26 year post-service occupation as aircraft maintenance technician.  

On the other hand, the Board finds Dr. D.S.M.'s opinion to be of no probative value.  Dr. D.S.M. reasons that the Veteran's kneeling in service "could . . . greatly accelerate the age related degeneration."  Emphasis added.  However, the proper standard for a successful service connection claim is not one of possibility, but one of probability.  The evidence must show that there is a 50 percent or better probability that a disability is related to service.  As Dr. D.S.M. has not provided an adequate opinion based on probability, the Board does not assign any weight to his opinion.  
The Board has also considered the Veteran's statements regarding his conditions.  A Veteran is competent to report symptoms which are observable through his five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to report his symptoms and when they began.  He is not competent, however, to report the etiology of his osteoarthritis, which was diagnosed by complicated medical testing and a medical specialist.  There is no evidence that the Veteran possesses the requisite medical knowledge to provide such an opinion.  He further does not have the requisite experience to opine regarding any eye disabilities, congenital or otherwise.  Although the Veteran has reported symptoms of blurry vision and floaters in his eyes, the August 2016 VA examiner has stated that the Veteran does not have a left eye disability.  Congress has specifically limited entitlement to service- connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Board does not assign any probative value to the Veteran's statements regarding etiology.

Finally, the Board observes that service connection may be awarded on a presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service. 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's arthritis was not initially manifested within a year following service. Rather, the first evidence of a diagnosis is around 2008, over 18 years after separation from service.

Given that the Board has found the unfavorable August 2016 VA medical opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied. As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).

ORDER

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a left eye disability is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


